     Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 1 of 9 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


                             )
IN RE APPLICATION OF THE     )
UNITED STATES OF AMERICA FOR )                                   2:19-mj-509
                                                      MISC. NO. ____
AN ORDER PURSUANT TO         )
18 U.S.C. § 2703(d)          )                            Filed Under Seal
                             )


                       APPLICATION OF THE UNITED STATES
                    FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits under seal this ex parte application for an Order pursuant to 18 U.S.C.

§ 2703(d). The proposed Order would require PayPal Holdings, Inc., an electronic

communications service provider and business, located in San Jose, California, to disclose

certain records and other information pertaining to the account belonging to

izzamujahid123@gmail.com, as described in Part I of Attachment A. The records and other

information to be disclosed are described in Part II of Attachment A to the proposed Order. In

support of this application, the United States asserts:

                                     LEGAL BACKGROUND

       1.      PayPal Holdings, Inc. is a provider of an electronic communications service, as

defined in 18 U.S.C. § 2510(15). Accordingly, the United States may use a court order issued

under § 2703(d) to require PayPal Holdings, Inc. to disclose the items described in Part II of

Attachment A. See 18 U.S.C. § 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1)

(Part II.B of Attachment A).

       2.      This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,
     Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 2 of 9 PAGEID #: 2




the Court is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711(3)(A)(i).


       3.      A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that the

contents of a wire or electronic communication, or the records or other information sought, are

relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). Accordingly,

the next section of this application sets forth specific and articulable facts showing that there are

reasonable grounds to believe that the records and other information described in Part II of

Attachment A are relevant and material to an ongoing criminal investigation.

                                    THE RELEVANT FACTS

       4.      The United States is investigating stalking and unauthorized access in connection

with computers. The investigation concerns possible violations of, inter alia, 18 U.S. Code §

2261A and 18 U.S. Code § 1030(a).

       5.      On or about February 5, 2019, the Indonesian General Elections Commission

(KPU)’s website (VICTIM #1) was defaced. A screenshot was uploaded to a KPU webpage. Part

of the screenshot contained the words “HACKED BY MR.BINARYCODE”, “OPPOSITE6890”,

and “Moslem Cyber Team”. Additionally, a second website was defaced late January or early

February 2019. The website, Revolusi Mental (VICTIM #2), contained the exact same

screenshot as the VICTIM #1.

       6.      Open source research conducted on February 12, 2019 revealed a Google account

with display name Mr. BinaryCode, and email address izzamujahid123@gmail.com. A 2703(d)

Order was issued on May 7, 2019 for that Gmail account.




                                                   2
     Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 3 of 9 PAGEID #: 3




       7.        Among the email headers in the return, multiple emails were sent from

paypal@mail.paypal.com to izzamujahid123@gmail.com. Obtaining records from PayPal

Holdings, Inc. will help in the identification of the users of the accounts and advance the

investigation.

                                      REQUEST FOR ORDER

       8.        The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Part II of Attachment A are

relevant and material to an ongoing criminal investigation. Specifically, these items will help the

United States to identify and locate the individual(s) who are responsible for the events described

above, and to determine the nature and scope of their activities. Accordingly, the United States

requests that PayPal Holdings, Inc. be directed to produce all items described in Part II of

Attachment A to the proposed Order.

       9.        The United States further requests that the Order require PayPal Holdings, Inc.

not to notify any person, including the subscribers or customers of the account(s) listed in Part I

of Attachment A, of the existence of the Order until further order of the Court. See 18 U.S.C. §

2705(b). This Court has authority under 18 U.S.C. § 2705(b) to issue “an order commanding a

provider of electronic communications service or remote computing service to whom a warrant,

subpoena, or court order is directed, for such period as the court deems appropriate, not to notify

any other person of the existence of the warrant, subpoena, or court order.” Id. In this case, such

an order would be appropriate because the requested Order relates to an ongoing criminal

investigation that is neither public nor known to all of the targets of the investigation, and its

disclosure may alert the targets to the ongoing investigation. Accordingly, there is reason to

believe that notification of the existence of the requested Order will seriously jeopardize the




                                                   3
     Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 4 of 9 PAGEID #: 4




investigation, including by giving targets an opportunity to flee or continue flight from

prosecution, destroy or tamper with evidence, change patterns of behavior, or notify

confederates. See 18 U.S.C. § 2705(b)(2), (3), (5). Most, if not all, of the evidence in this

investigation is stored electronically. If alerted to the investigation, the subjects under

investigation could destroy that evidence, including information saved to their personal

computers.

       10.     The United States further requests that the Court order that this application and

any resulting order be sealed until further order of the Court. As explained above, these

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.


                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney

                                                       s/ Jessica H. Kim
                                                       JESSICA H. KIM (0087831)
                                                       Assistant United States Attorney
                                                       303 Marconi Boulevard, Suite 200
                                                       Columbus, Ohio 43215
                                                       Office: (614) 469-5715
                                                       Fax: (614) 469-5653
                                                       E-mail: Jessica.Kim@usdoj.gov




                                                   4
     Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 5 of 9 PAGEID #: 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


                             )
IN RE APPLICATION OF THE     )
UNITED STATES OF AMERICA FOR )                         MISC. NO. ____
AN ORDER PURSUANT TO         )
18 U.S.C. § 2703(d)          )
                             )                         Filed Under Seal


                                              ORDER

       The United States has submitted an application pursuant to 18 U.S.C. § 2703(d),

requesting that the Court issue an Order requiring PayPal Holdings, Inc., an electronic

communications service provider and/or a remote computing service located in San Jose,

California, to disclose the records and other information described in Attachment A to this Order.

       The Court finds that the United States has offered specific and articulable facts showing

that there are reasonable grounds to believe that the records or other information sought are

relevant and material to an ongoing criminal investigation.

       The Court determines that there is reason to believe that notification of the existence of

this Order will seriously jeopardize the ongoing investigation, including by giving targets an

opportunity to flee or continue flight from prosecution, destroy or tamper with evidence, change

patterns of behavior, or notify confederates. See 18 U.S.C. § 2705(b)(2), (3), (5).

       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 2703(d), that PayPal Holdings,

Inc. shall, within ten days of the receipt of this Order, disclose to the United States the records

and other information described in Attachment A to this Order.

       IT IS FURTHER ORDERED under 18 U.S.C. § 2705(b) that PayPal Holdings, Inc. shall

not disclose the existence of the application of the United States, or the existence of this Order of
     Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 6 of 9 PAGEID #: 6




the Court, to the subscribers of the account(s) listed in Attachment A, or to any other person, for

one year, except that PayPal Holdings, Inc. may disclose this Order to an attorney for PayPal

Holdings, Inc. for the purpose of receiving legal advice.

       IT IS FURTHER ORDERED that the application and this Order are sealed until

otherwise ordered by the Court.



                                                      __________________________
                                                      United States Magistrate Judge

___________
Date




                                                  2
      Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 7 of 9 PAGEID #: 7




                                        ATTACHMENT A

I.     The Account(s)

       The Order applies to certain records and information associated with the account with the

following email address:


       izzamujahid123@gmail.com


II.    Records and Other Information to Be Disclosed


       PayPal Holdings, Inc. is required to disclose the following records and other information,

if available, to the United States for each account or identifier listed in Part I of this Attachment

(“Account”), for the time periods listed above:


       A.      The following information about the customers or subscribers of the Account:

               1.      Names (including subscriber names, user names, and screen names);
               2.      Addresses (including mailing addresses, residential addresses, business
                       addresses, and e-mail addresses);
               3.      Local and long distance telephone connection records;
               4.      Records of session times and durations, and the temporarily assigned
                       network addresses (such as Internet Protocol (“IP”) addresses) associated
                       with those sessions;
               5.      Length of service (including start date) and types of service utilized;
               6.      Telephone or instrument numbers (including MAC addresses);
               7.      Other subscriber numbers or identities (including the registration Internet
                       Protocol (“IP”) address); and
               8.      Means and source of payment for such service (including any credit card
                       or bank account number) and billing records.
Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 8 of 9 PAGEID #: 8




 B.     Any and all accounts linked to the listed Account, including other accounts linked
        by:

        1.     Creation IP address

        2.     Creation email address

        3.     Recovery email address

        4.     Cookies

        5.     Telephone number(s) associated with the account

 C.     Any and all push notification tokens for the listed account and SMS recovery
        numbers;

 D.     All records and other information (not including the contents of communications)
        relating to the Account, including:

        1.     Records of user activity for each connection made to or from the Account,
               including log files; messaging logs; the date, time, length, and method of
               connections; data transfer volume; user names; and source and destination
               Internet Protocol addresses;

        2.     Information about each communication sent or received by the Account,
               including the date and time of the communication, the method of
               communication, and the source and destination of the communication
               (such as source and destination email addresses, IP addresses, and
               telephone numbers);




                                         2
        Case: 2:19-mj-00509-CMV Doc #: 1 Filed: 06/26/19 Page: 9 of 9 PAGEID #: 9




        CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
               PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)


         I, _________________________________, attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. I am employed by PayPal Holdings, Inc., and

my official title is _____________________________. I am a custodian of records for PayPal

Holdings, Inc. I state that each of the records attached hereto is the original record or a true

duplicate of the original record in the custody of PayPal Holdings, Inc., and that I am the

custodian of the attached records consisting of __________ (pages/CDs/kilobytes). I further state

that:

         a.     all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

         b.     such records were kept in the ordinary course of a regularly conducted business

activity of PayPal Holdings, Inc.; and

         c.      such records were made by PayPal Holdings, Inc. as a regular practice.

         I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.



Date                                    Signature




                                                     3
